Title: From George Washington to John Hancock, 16 July 1777
From: Washington, George
To: Hancock, John



Sir
Camp at the Clove [N.Y.] July 16th 1777.

I beg leave to congratulate Congress on the Captivity of Major Genl Prescot & One of his Aids. The particulars of this fortunate event, you will find in the Inclosed Extract of a Letter this Minute received from Genl Spencer, which I presume are at large in the packet Mr Greenleaf will deliver. Lt Colo. Barton & the Small handfull under his Command, who conducted the Enterprize have great merit. I shall immediately propose to Genl Howe his Exchange for that of Majr Genl Lee, which, if acceded to, will not only do away One ground of Controversy

between Genl Howe & Myself, but will release Lt Colo. Campbell & the Hessian Field Officers & procure the enlargement of an Equal number of Our’s in his Hands.
In mine of this Morning, I desired that Colo. Proctors Regiment should join this Army without loss of Time. Upon consulting Genl Knox, we are of Opinion, they had better halt at Trentown with Genl Nash till further Orders, as the Operations of Genl Howe are not yet perfectly understood. I have Nothing New from the Northern Department and only to add, that I have the Honor to be with great respect Sr Yr Most Obedt servant

Go: Washington

